

Exhibit 10.1


NAVISTAR INTERNATIONAL CORPORATION


$400,000,000
6¼% Senior Notes due 2012
Purchase Agreement


February 23, 2005


Banc of America Securities LLC
Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.
Credit Suisse First Boston LLC
Scotia Capital (USA) Inc.
BNY Capital Markets, Inc.
RBC Capital Markets Corporation
c/o Banc of America Securities LLC
9 West 57th Street, 6th Floor
New York, New York 10019
Ladies and Gentlemen:


Navistar International Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom Banc of America Securities LLC is
acting as representative (the “Representative”), $400,000,000 aggregate
principal amount of its 6¼% Senior Notes due 2012 (the “Securities”). The
Securities will be issued pursuant to an indenture to be dated as of March 2,
2005 (the “Indenture”), among the Company, International Truck and Engine
Corporation, as subsidiary guarantor (the “Guarantor”) and BNY Midwest Trust
Company, as trustee (the “Trustee”). The Securities will be fully and
unconditionally guaranteed on a senior unsecured basis by the guarantee of the
Guarantor (the “Guarantee”).


The Securities will be offered and sold in accordance with this agreement (this
“Agreement”) to the Initial Purchasers without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon an
exemption therefrom. The Company has prepared an offering memorandum dated the
date hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantor and the Securities. Copies of the Offering Memorandum
will be delivered by the Company to the Initial Purchasers pursuant to the terms
of this Agreement. Any references herein to the Offering Memorandum shall be
deemed to refer to and include any documents incorporated by reference therein
as of the date of such Offering Memorandum, and any reference to any amendment
or supplement to the Offering Memorandum shall be deemed to refer to and include
the portion of the Company’s Annual Report on Form 10-K for the fiscal year
ended October 31, 2004 (the “2004 10-K”) incorporated by reference therein and
any documents incorporated by reference therein as of the date of such Offering
Memorandum, and any reference to any amendment or supplement to the Offering
Memorandum shall be deemed to refer to and include any document filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) after the date
of the Offering Memorandum unless otherwise noted. The Company hereby confirms
that it has authorized the use of the Offering Memorandum in connection with the
offering and resale of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Offering Memorandum.


Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of an Exchange and
Registration Rights Agreement to be dated the Closing Date (as defined below)
and substantially in the form attached hereto as Annex A (the “Registration
Rights Agreement”), pursuant to which the Company will agree to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act (the “Exchange Offer Registration Statement”)
registering an issue of


E-1


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


senior notes of the Company (the “Exchange Securities”) and the Guarantee which
are identical in all material respects to the Securities (except that the
Exchange Securities will not contain terms with respect to transfer
restrictions) and the Guarantee and under certain circumstances, a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”).


The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:


1. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Securities to each of the Initial Purchasers, severally and not
jointly, as provided in this Agreement, and each Initial Purchaser, on the basis
of the representations, warranties and agreements set forth herein and subject
to the conditions set forth herein, agrees, severally and not jointly, to
purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.75% of the principal amount thereof plus accrued interest, if any.
The Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.


(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Offering Memorandum. Each
Initial Purchaser, severally and not jointly, represents, warrants and agrees
that:


(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;


(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and


(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:


(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A;


(B) outside the United States to persons other than U.S. persons in reliance on
Regulation S under the Securities Act (“Regulation S”);


(C) in connection with the offer and sale of Securities in reliance on
Regulation S, each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:


(i) the Securities have not been registered under the Securities Act and may not
be offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in transactions not
subject to, the registration requirements of the Securities Act.


(ii) such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering of
the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.

E-2


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


(iii) none of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.


(iv) at or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:


“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”


(v) such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.


Terms used in this section (C) and not otherwise defined in this Agreement have
the meanings given to them by Regulation S.


(D) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:


(i) it has not offered or sold and prior to the date six months after the
Closing Date will not offer or sell any Securities to persons in the United
Kingdom except to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of their businesses or otherwise in circumstances which have not
resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the United Kingdom Public Offers of Securities Regulations
1995 (as amended);


(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantor; and


(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.


(E) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company and the Guarantor that would permit a public offering of the
Securities, or possession or distribution of the Offering Memorandum or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required.


(c) Each Initial Purchaser acknowledges and agrees that the Company and the
Guarantor and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Sections 5(i), 5(j) and 5(k), counsel for the Company and
the Guarantor and counsel for the Initial Purchasers, respectively, may rely
upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above, and each Initial Purchaser hereby consents to
such reliance.


E-3


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.


2. Payment and Delivery. (a) Payment for and delivery of the Securities will be
made at the offices of Simpson Thacher & Bartlett LLP at 10:00 A.M., New York
City time, on March 2, 2005, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing. The time and date of
such payment and delivery is referred to herein as the “Closing Date.”


(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company, for the account
of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.
Time shall be of the essence, and delivery at the time and place specified
pursuant to this Agreement is a further condition of the obligations of the
Initial Purchasers hereunder.


3. Representations and Warranties of the Company and the Guarantor. The Company
and the Guarantor, jointly and severally, represent and warrant to each Initial
Purchaser that:


(a) The Offering Memorandum, as of its date, did not, and on the Closing Date
the Offering Memorandum will not, contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company and the
Guarantor make no representation or warranty as to information contained in or
omitted from the Offering Memorandum in reliance upon and in conformity with
written information relating to the Initial Purchasers furnished to the Company
or the Guarantor by or on behalf of any Initial Purchaser specifically for use
therein (the “Initial Purchasers’ Information”).


(b) The documents filed by the Company under the Exchange Act and incorporated
by reference in the Offering Memorandum, when they were filed by the Company
with the Commission, conformed in all material respects (except with respect to
the timing of the filing of the 2004 Annual Report on Form 10-K with the
Commission) to the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder and none of such documents, in each
case when it was filed with the Commission, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and any further documents so filed and
incorporated by reference in the Offering Memorandum, when such documents are
filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder and shall not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


(c) The financial statements, and the related notes thereto, included or
incorporated by reference in the Offering Memorandum comply in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as applicable. The audited financial statements and the related notes
thereto included or incorporated by reference in the Offering Memorandum present
fairly the consolidated financial position of the Company and its subsidiaries
and the results of their respective operations and the changes in their
respective consolidated cash flows, as of the dates and for the periods
indicated, and said financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved; the summary and selected financial and
statistical data included in the Offering Memorandum present fairly the
information shown therein and have been prepared and compiled on a basis
consistent with the audited and unaudited financial statements of the Company,
except as otherwise stated therein; and Deloitte & Touche LLP, who are reporting
upon


E-4


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


the audited consolidated financial statements of the Company and its
consolidated subsidiaries (each a “Subsidiary,” and collectively, the
“Subsidiaries”), are independent public accountants as defined in the Securities
Act.


(d) Since the respective dates as of which information is given in the Offering
Memorandum, except as disclosed therein, there has not been (A) any material
change in the Company’s issued capital stock, warrants or options except
pursuant to the terms of the instruments governing the same or pursuant to the
exercise of such options or warrants, or the issuance of certain options or (B)
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, the management, business,
prospects, financial position, stockholder's equity or results of operations, of
the Company and the Subsidiaries, taken as a whole (a “Material Adverse
Change”). Since the respective dates as of which information is given in the
Offering Memorandum, except as disclosed therein, (i) there have been no
transactions entered into by the Company or by any of the Subsidiaries,
including those entered into in the ordinary course of business, which are
material to the Company and the Subsidiaries taken as a whole; and (ii) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock, except for quarterly dividends in
accordance with the Company's past practice.


(e) The Company and each Subsidiary has been duly incorporated under the laws of
its jurisdiction of incorporation; is a validly existing in good standing under
the laws of its jurisdiction of incorporation, with power and authority
(corporate and other) to own, lease and operate its properties and conduct its
business as described in the Offering Memorandum, and is duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties,
or conducts any business, so as to require such qualification, except where the
failure to be so qualified or in good standing would not reasonably be expected
to have a material adverse effect on the general affairs, business, prospects,
management, financial position, stockholder’s equity or results of operations of
the Company and the Subsidiaries, taken as a whole (a “Material Adverse
Effect”).


(f) The Company has an authorized capitalization as set forth in the Offering
Memorandum, and except as described in the Offering Memorandum, the Company
owns, directly or indirectly, free and clear of any mortgage, pledge, security
interest, lien, claim or other encumbrance or restriction on transferability or
voting (other than as may be imposed by the Securities Act and the various state
securities laws), all of the outstanding capital stock of each Subsidiary of the
Company. All of the outstanding capital stock of each Subsidiary of the Company
has been duly authorized and validly issued and is fully paid and
non-assessable.


(g) The Registration Rights Agreement has been duly authorized by the Company
and the Guarantor, and when executed and delivered by the Company (assuming due
authorization, execution and delivery thereof by the Initial Purchasers), the
Registration Rights Agreement will constitute a legal, valid and binding
agreement of the Company and the Guarantor enforceable against the Company and
the Guarantor in accordance with its terms, except that the enforcement thereof
may be subject to (i) bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors' rights
generally and (ii) general principles of equity and the discretion of the court
before which any proceeding therefor may be brought and (iii) public policy
considerations with respect to the enforceability of indemnification agreements
for violations of the federal securities laws.


(h) Each of the Company and the Guarantor has the requisite power and authority
to execute and deliver, as applicable, this Agreement, the Securities, the
Guarantee, the Indenture and the Registration Rights Agreement (collectively,
the “Transaction Documents”) and to perform its respective obligations hereunder
and thereunder; and all corporate action required to be taken for the due and
proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.


(i) The Indenture meets the requirements for qualification under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”). The Indenture
(including the Guarantee set therein) has been duly and validly authorized by
the Company and the Guarantor, and, when executed and delivered by the Company
and the


E-5


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


Guarantor (assuming due authorization, execution, and delivery thereof by the
Trustee), the Indenture will constitute a legal, valid and binding agreement of
the Company and the Guarantor enforceable against the Company and the Guarantor
in accordance with its terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect relating to creditors’ rights generally and (ii)
general principles of equity and the discretion of the court before which any
proceeding therefor may be brought; and the Securities and the Indenture conform
in all material respects to the descriptions thereof in the Offering Memorandum.


(j) The Securities and the Guarantee have been duly and validly authorized by
the Company and the Guarantor, respectively, for issuance and when executed by
the Company and the Guarantor, respectively, and authenticated by the Trustee in
accordance with the provisions of the Indenture, and delivered to and paid for
by the Initial Purchasers in accordance with the terms hereof, will have been
duly executed, authenticated, issued and delivered and will constitute legal,
valid and binding obligations of the Company and the Guarantor, respectively,
entitled to the benefits provided by the Indenture and enforceable against the
Company and the Guarantor, respectively, in accordance with their respective
terms, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors' rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought.


(k) This Agreement has been duly authorized, executed and delivered by each of
the Company and the Guarantor.


(l) Each Transaction Document conforms in all material respects to the
description thereof contained in the Offering Memorandum.


(m) Neither the Company nor any of the Subsidiaries (i) is in violation of its
Certificate of Incorporation or By-Laws (and in the case of the Company’s
non-material Subsidiaries only, in any material respect) or (ii) is in breach or
violation of any of the terms or provisions of, or with the giving of notice or
lapse of time, or both, would be in default under, any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, partnership agreement, or
other agreement or instrument to which the Company or any Subsidiary is a party
or by which any of them may be bound or to which any of their properties or
assets may be subject, except, in the case of this clause (ii), for such
violations or defaults that would not reasonably be expected to have a Material
Adverse Effect.


(n) The execution and delivery by the Company and the Guarantor of, and the
performance by the Company and the Guarantor of all of the provisions of its
obligations under, the Transaction Documents and the consummation by the Company
and the Guarantor of the transactions herein and therein contemplated and as set
forth in the Offering Memorandum, (i) have been duly authorized by all necessary
corporate action on the part of the Company and the Guarantor, (ii) do not and
will not result in any violation of the Certificate of Incorporation or the
By-laws of the Company and the Guarantor and (iii) do not and will not conflict
with, or result in a breach or violation of any of the terms or provisions of,
or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or give rise to any right to accelerate
the maturity or require the prepayment of any indebtedness or the purchase of
any capital stock under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties or assets of the Company or of any
Subsidiary under, (A) any contract, indenture, mortgage, deed of trust, loan
agreement, note, lease, partnership agreement or other agreement or instrument
to which the Company or any such Subsidiary is a party or by which any of them
may be bound or to which any of their respective properties or assets may be
subject, (B) (assuming compliance with the Securities Act and the Trust
Indenture Act with respect to the exchange of the Securities for the Exchange
Securities (as defined in the Registration Rights Agreement) and the other
obligations of the Company and the Guarantor under the Registration Rights
Agreement) any applicable law or statute, rule or regulation (other than the
securities or Blue Sky laws of the various states of the United States of
America) or (C) any judgment, order or decree of any government, governmental
instrumentality, agency, body or court, domestic or foreign, having jurisdiction
over the Company or any such Subsidiary or any of their respective properties or
assets, except, with respect to clause (iii), any violation,


E-6


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


conflict, or breach which would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.


(o) Except as described in the Offering Memorandum, there is no action, suit or
proceeding before or by any government, governmental instrumentality, agency,
body or court, domestic or foreign, now pending or, to the best knowledge of the
Company or the Guarantor, threatened against or affecting the Company or any of
the Subsidiaries that could reasonably be expected to have a Material Adverse
Effect or that could have a material adverse effect on the consummation of the
transactions contemplated in, or the fulfillment of the terms of, this
Agreement, the Offering Memorandum, the Indenture or the Registration Rights
Agreement; there is no action, suit or proceeding before or by any government,
governmental instrumentality, agency, body or court, now pending, or to the best
knowledge of the Company or the Guarantor, threatened against or affecting the
Company or any of the Subsidiaries that would be required to be described in a
registration statement pursuant to Item 103 of the Regulation S-K filed pursuant
to the Securities Act that is not described in the Offering Memorandum.


(p) The Company is in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 that are effective and the rules
and regulations of the Commission that have been adopted and are effective
thereunder (collectively, the “Sarbanes-Oxley Act”).


(q) The Company, after giving effect to the offering and sale of the Securities,
will not be an “investment company” or an entity “controlled” by an “investment
company”, as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).


(r) Except as described in the Offering Memorandum, there has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission
or other release of any kind of toxic or other wastes or other hazardous
substances by, due to or caused by, to the best knowledge of the Company or the
Guarantor, the Company and each of its Subsidiaries or any other entity
(including any predecessor) for whose acts or omissions each of the Company and
its Subsidiaries is or could reasonably be expected to be liable, upon any of
the property now or previously owned or leased by the Company and each of its
Subsidiaries, or upon any other property, in violation of any statute or any
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any statute or any ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability could not reasonably be expected to have,
singularly or in the aggregate with all such violations and liabilities, a
Material Adverse Effect; and except as described in the Offering Memorandum,
there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission or
other release of any kind which could not reasonably be expected to have,
singularly or in the aggregate with all such discharges and other releases, a
Material Adverse Effect.


(s) The Company and each of its Subsidiaries have all licenses, franchises,
permits, authorizations, approvals and orders and other concessions of and from
all governmental or regulatory authorities that are necessary to own or lease
their properties and conduct their businesses as described in the Offering
Memorandum, except for such licenses, franchises, permits, authorizations,
approvals and orders the failure to obtain which will not, individually or in
the aggregate, have a Material Adverse Effect.


(t) The Company and each of its Subsidiaries is conducting business in
compliance with all applicable statutes, rules, regulations, standards, guides
and orders administered or issued by any governmental or regulatory authority in
the jurisdictions in which it is conducting business, except where the failure
to be so in compliance would not have a Material Adverse Effect.


(u) The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, as the case may be, in each case free and clear of all liens,
encumbrances and defects except such as


E-7


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


are described in the Offering Memorandum or to the extent the failure to have
such title or the existence of such liens, encumbrances or defects would not
reasonably be expected to have a Material Adverse Effect.


(v) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the Offering
Memorandum will violate Regulation G, T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.


(w) No authorization, approval, consent, order, registration, qualification or
license of, or filing with, any government, governmental instrumentality,
agency, body or court, domestic or foreign or third party (other than as have
been or will be prior to the Closing Date obtained under the securities or Blue
Sky laws of the various states of the United States of America and assuming
compliance with the Securities Act and the Trust Indenture Act with respect to
the exchange of the Securities for the Exchange Securities and the other
obligations of the Company and the Guarantor under the Registration Rights
Agreement), is required for the valid authorization, issuance, sale and delivery
of the Securities, the issuance of the Guarantee or the performance by the
Company and the Guarantor of all of its obligations under this Agreement, the
Indenture, the Registration Rights Agreement or the Securities, or the
consummation by the Company and the Guarantor of the transactions contemplated
by this Agreement, the Indenture, the Registration Rights Agreement or the
Offering Memorandum, except where the failure to obtain such authorization,
approval, consent, order, registration, qualification or license or to make any
such filing would not reasonably be expected, individually or in the aggregate,
to have a material adverse effect on the consummation of the transactions
contemplated in, or the fulfillment of the terms of, this Agreement, the
Offering Memorandum, the Indenture or the Registration Rights Agreement.


(x) Neither the Company nor any controlled affiliate (as defined in Rule 501(b)
of Regulation D) of the Company has directly, or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act) which is or will be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the offering contemplated by the Offering
Memorandum.


(y) Neither the Company, the Guarantor nor, to the best of the Company's or the
Guarantor’s knowledge, any person acting on its behalf has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act or, with respect to
Securities sold outside the United States to non-U.S. persons (as defined in
Rule 902 under the Securities Act), by means of any directed selling efforts
within the meaning of Rule 902 under the Securities Act and the Company and any
of its affiliates and any person acting on their behalf has complied with and
will implement the “offering restriction” within the meaning of such Rule 902.


(z) It is not necessary in connection with the offer, sale and delivery of the
Securities in the manner contemplated by this Agreement and the Offering
Memorandum to register the Securities under the Securities Act or to qualify an
indenture under the Trust Indenture Act.


(aa) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.


4. Further Agreements of the Company and the Guarantor. Each of the Company and
the Guarantor covenants and agrees with each Initial Purchaser that:


(a) The Company will advise the Initial Purchasers promptly and, if requested,
confirm such advice in writing, of the happening of any event which makes any
statement of a material fact made in the Offering Memorandum untrue or which
requires the making of any additions to or changes in the Offering Memorandum
(as amended or supplemented from time to time) in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; to advise the Initial Purchasers promptly of any order preventing or
suspending the use of the Offering Memorandum, of any suspension of the
qualification of the Securities for


E-8


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


offering or sale in any jurisdiction and of the initiation or threatening of any
proceeding for any such purpose; and to use its reasonable best efforts to
prevent the issuance of any such order preventing or suspending the use of the
Offering Memorandum or suspending any such qualification and, if any such
suspension is issued, to obtain the lifting thereof at the earliest possible
time.


(b) The Company will deliver, without charge, to each Initial Purchasers, as
many copies of the Offering Memorandum (including all amendments and supplements
thereto) as they may reasonably request at any time before the completion of the
resale of the Securities.


(c) Before making any amendment or supplement to the Offering Memorandum, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed amendment or supplement for review and not to
effect any such proposed amendment or supplement to which the Representative
reasonably object.


(d) If at any time prior to completion of the resale of the Securities by the
Initial Purchasers, (i) any event shall occur or condition shall exist as a
result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with applicable law, the Company
will promptly prepare, subject to paragraph (c) above, such amendments or
supplements to the Offering Memorandum as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with applicable law.


(e) The Company will, for so long as the Securities are outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, furnish to holders of the Securities and prospective purchasers
of the Securities designated by such holders, upon request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act, unless the Company is then subject
to and in compliance with Section 13 or 15(d) of the Exchange Act (the foregoing
agreement being for the benefit of the holders from time to time of the
Securities and prospective purchasers of the Securities designated by such
holders).


(f) The Company will, for so long as the Securities are outstanding, furnish to
the Initial Purchasers upon request, copies of any annual reports, quarterly
reports and current reports filed by the Company with the Commission on Forms
10-K, 10-Q and 8-K, or such other similar forms as may be designated by the
Commission, and such other documents, reports and information as shall be
furnished by the Company to the Trustee or to the holders of the Securities
pursuant to the Indenture or the Exchange Act or any rule or regulation of the
Commission thereunder.


(g) The Company will, from time to time prior to the completion of the resale of
the Securities, qualify the Securities and the Guarantee for offer and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the resale of the Securities and the Guarantee;
and to arrange for the determination of the eligibility for investment of the
Securities under the laws of such jurisdictions as the Representative shall
reasonably request; provided that the Company shall not be required to (i)
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.


(h) The Company will assist the Initial Purchasers in arranging for the
Securities to be designated Private Offerings, Resale and Trading through
Automated Linkages (“PORTAL”) Market securities in accordance with the


E-9


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


rules and regulations adopted by the National Association of Securities Dealers,
Inc. (“NASD”) relating to trading in the PORTAL Market and for the Securities to
be eligible for clearance and settlement through The Depository Trust Company
(“DTC”).


(i) The Company will not, and will not cause its affiliates (as defined in Rule
501(b) of Regulation D) to, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as such term is defined in the
Securities Act) which could be integrated with the sale of the Securities in a
manner which would require registration of the Securities under the Securities
Act.


(j) The Company will not, except following the effectiveness of the Exchange
Offer Registration Statement or the Shelf Registration Statement, as the case
may be, and will not cause its affiliates to, authorize or knowingly permit any
person acting on their behalf to, solicit any offer to buy or offer to sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act; and not to offer,
sell, contract to sell or otherwise dispose of, directly or indirectly, any
securities under circumstances where such offer, sale, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act to
cease to be applicable to the offering and sale of the Securities as
contemplated by this Agreement and the Offering Memorandum.


(k) During the period from the date hereof through and including the date that
is 30 days after the date hereof, the Company will not, without the prior
written consent of the Representative, offer, sell, contract to sell or
otherwise dispose of any debt securities issued or guaranteed by the Company and
having a tenor of more than one year (other than (i) the Securities, including
the Exchange Securities and (ii) any debt securities issued in connection with
(A) sale and lease-back transactions, (B) asset-backed securitizations and (C)
the Company’s Mexican finance subsidiaries) without the prior written consent of
the Representative.


(l) Until the issuance of the Exchange Securities, the Company will not, and
will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been reacquired by
them, except for Securities purchased by the Company or any of its affiliates
and resold in a transaction registered under the Securities Act.


(m) In connection with the offering of the Securities, until the Initial
Purchasers shall have notified the Company of the completion of the resale of
the Securities, the Company will not, and will not cause its affiliated
purchasers (as defined in Regulation M under the Exchange Act) to, either alone
or with one or more other persons, bid for or purchase, for any account in which
it or any of its affiliated purchasers has a beneficial interest, any
Securities, or attempt to induce any person to purchase any Securities; and not
to, and to cause its affiliated purchasers not to, make bids or purchase for the
purpose of creating actual, or apparent active trading in or of raising the
price of the Securities.


(n) The Company will apply the net proceeds from the sale of the Securities as
described in the Offering Memorandum under the heading “Use of proceeds”.


5. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company in all material respects of its
covenants and other obligations hereunder and to the following additional
conditions:


(a) The Offering Memorandum (and any amendments or supplements thereto) shall
have been printed and copies distributed to the Initial Purchasers as promptly
as reasonably practicable on or following the date of this Agreement or at such
other date and time as to which the Initial Purchasers may agree; and no stop
order suspending the sale of the Securities in any jurisdiction shall have been
issued and no proceedings for the purpose shall have been commenced or shall be
pending or threatened.


(b) None of the Initial Purchasers shall have discovered and disclosed to the
Company on or prior to the Closing


E-10


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


Date that the Offering Memorandum or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Initial Purchasers, is material or omits to state any fact which, in the opinion
of such counsel is material and is required to be stated therein or is necessary
to make the statements therein not misleading.


(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Transaction Documents and the
Offering Memorandum, and all other legal matters relating to the Transaction
Documents and the transactions contemplated thereby, shall be satisfactory in
all material respects to the Initial Purchasers, and the Company and the
Guarantor shall have furnished to the Initial Purchasers all documents and
information that they or their counsel may reasonably request to enable them to
pass upon such matters.


(d) The representations and warranties of the Company contained herein shall be
true and correct on the date hereof and on and as of the Closing Date as if made
on the Closing Date; and the statements of the Company and its officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.


(e) Subsequent to the execution and delivery of this Agreement, (i) no
downgrading shall have occurred in the rating accorded any debt securities or
preferred stock of or guaranteed by the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization”, as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of any other debt securities or preferred stock of or guaranteed by the
Company or any of its Subsidiaries (other than an announcement with positive
implications of a possible upgrading).


(f) Section 3(d) hereof shall have occurred or shall exist, which event or
condition is not described in the Offering Memorandum (excluding any amendment
or supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement and the Offering Memorandum.


(g) The Initial Purchasers shall have received on and as of the Closing Date a
certificate of an executive officer of the Company satisfactory to the
Representative (i) confirming that such officer has carefully reviewed the
Offering Memorandum and, to the best knowledge of such officer, the
representation set forth in Section 3(a) hereof is true and correct, (ii)
confirming that the other representations and warranties of the Company in this
Agreement are true and correct and that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date and (iii) to the effect set forth in
paragraphs (d), (e) and (f) above.


(h) On the date of this Agreement and on the Closing Date, Deloitte & Touche
LLP, shall have furnished to the Representative, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Offering Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off” date no more than three business days
prior to the Closing Date.


(i) Kirkland & Ellis LLP, counsel for the Company and the Guarantor, shall have
furnished to the Representative, at the request of the Company, their written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative, to the effect set
forth in Annex B hereto.


(j) Steven K. Covey, Esq., shall have furnished to the Representative his
written opinion, as General Counsel of


E-11


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


the Company, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance reasonably satisfactory to the Representative, to the effect
set forth in Annex C hereto.


(k) The Representative shall have received on and as of the Closing Date an
opinion of Simpson Thacher & Bartlett LLP, counsel for the Initial Purchasers,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.


(l) The Initial Purchasers shall have received a counterpart of the Registration
Rights Agreement which shall have been executed and delivered by a duly
authorized officer of the Company and the Guarantor.


(m) The Indenture shall have been duly executed and delivered by the Company and
the Guarantor and the Trustee, and the Securities shall have been duly executed
and delivered by the Company and duly authenticated by the Trustee.


(n) If any event shall have occurred that requires the Company under Section
4(d) to prepare an amendment or supplement to the Offering Memorandum, such
amendment or supplement shall have been prepared, the Initial Purchasers shall
have been given a reasonable opportunity to comment thereon, and copies thereof
shall have been delivered to the Initial Purchasers reasonably in advance of the
Closing Date.


(o) There shall not have occurred any invalidation of Rule 144A under the
Securities Act by any court or any withdrawal or proposed withdrawal of any rule
or regulation under the Securities Act or the Exchange Act by the Commission or
any amendment or proposed amendment thereof by the Commission which in the
judgment of the Initial Purchasers would materially impair the ability of the
Initial Purchasers to purchase, hold or effect resales of the Securities
contemplated hereby.


(p) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities.


(q) On or prior to the Closing Date, the Company shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request.


All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.


6. Indemnification and Contribution.


(a) The Company and the Guarantor shall, jointly and severally, indemnify and
hold harmless each Initial Purchaser, its affiliates, directors and officers and
each person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages, expenses and liabilities, joint or
several, that arise out of, or are based upon, any untrue statement or alleged
untrue statement of a material fact contained in the Offering Memorandum (or any
amendment or supplement thereto), or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Initial Purchaser furnished to the Company
by or on behalf of such Initial Purchaser through the Representative expressly
for use therein.


E-12


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company and the Guarantor and each of their respective
officers or directors and each person, if any, who controls the Company or the
Guarantor within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the Company
by or on behalf of such Initial Purchaser through the Representative expressly
for use in the Offering Memorandum (or any amendment or supplement thereto).


(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such person (the “Indemnified Person”) shall promptly notify
the person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 6
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 6. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 6 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such counsel related to such proceeding, as incurred. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by Banc of America Securities LLC and any such separate firm for the Company,
the Guarantor or any of their respective directors or officers and any control
persons of the Company or the Guarantor shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement (x)
includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.


(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantor on the one hand and the Initial Purchasers on the
other from the offering of the Securities or (ii) if the allocation provided by


E-13


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of the Company and the Guarantor on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantor on the one hand and the Initial Purchasers on
the other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Company from the sale of
the Securities and the total underwriting discounts and commissions received by
the Initial Purchasers in connection therewith, as provided in this Agreement,
bear to the aggregate offering price of the Securities. The relative fault of
the Company and the Guarantor on the one hand and the Initial Purchasers on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.


(e) The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 6, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total underwriting discounts and commissions received by such Initial
Purchaser with respect to the offering of the Securities exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute pursuant to this Section 6 are several in
proportion to their respective purchase obligations hereunder and not joint.


(f) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Person at law or in equity.


7. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on the New York Stock Exchange
or the over-the-counter market; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities or
a material disruption in commercial banking or securities settlement or
clearance services in the United States; (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering or delivery of the
Securities on the terms and in the manner contemplated by this Agreement and the
Offering Memorandum.


8. Defaulting Initial Purchasers. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a


E-14


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Offering Memorandum
or in any other document or arrangement, and the Company agrees to promptly
prepare any amendment or supplement to the Offering Memorandum that effects any
such changes. As used in this Agreement, the term “Initial Purchaser” includes,
for all purposes of this Agreement unless the context otherwise requires, any
person not listed in Schedule 1 hereto that, pursuant to this Section 8,
purchases Securities that a defaulting Initial Purchaser agreed but failed to
purchase.


(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.


(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 8 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 9 hereof and except that the provisions of
Section 6 hereof shall not terminate and shall remain in effect.


(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.


9. Payment of Expenses. (a) Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company and the
Guarantor, jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of its obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Offering Memorandum (including all exhibits, amendments and supplements thereto)
and the distribution thereof; (iii) the costs of reproducing and distributing
each of the Transaction Documents; (iv) the fees and expenses of the Company’s
counsel and independent accountants; (v) the fees and expenses incurred by the
Company, the Guarantors or the Initial Purchasers (including related fees and
expenses of any counsel to such parties) in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
Blue Sky or legal investment memoranda and any related supplements to the
Offering Memorandum); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the application for
the inclusion of the Securities on the PORTAL Market and the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Company in connection with any “roadshow” presentation to potential investors.


(b) If (i) this Agreement is terminated pursuant to Section 7, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers (other than

E-15


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


defaulting Initial Purchasers pursuant to Section 8 herein) for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.


10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 6
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.


11. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchaser pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.


12. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.


13. Miscellaneous. (a) Authority of the Representative. Any action by the
Initial Purchasers hereunder may be taken by Banc of America Securities LLC on
behalf of the Initial Purchasers, and any such action taken by Banc of America
Securities LLC shall be binding upon the Initial Purchasers.


(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Banc of America Securities
LLC, 9 West 57th Street, 6th Floor; Attention: High Yield Capital Markets
(telecopier no.: (212) 847-5038). Notices to the Company or Guarantor shall be
given to it at 4201 Winfield Road, Warrenville, Illinois 60555, (telecopier no.:
(312) 836-2305); Attention: Treasurer and Controller, with a copy to the General
Counsel of the Company at the same address.


(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by telecopier), each of which shall be an
original and all of which together shall constitute one and the same instrument.


(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.


E-16





--------------------------------------------------------------------------------



Exhibit 10.1 (continued)




If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
Very truly yours,


NAVISTAR INTERNATIONAL CORPORATION






By: /s/Terry Endsley
Terry Ensley
Vice President and Treasurer




INTERNATIONAL TRUCK & ENGINE CORPORATION






By: /s/Terry Endsley
Terry Endsley
Vice President and Treasurer






Accepted: February 23, 2005


BANC OF AMERICA SECURITIES LLC
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.


By: /s/ Stephan Jaeger
Authorized Signatory


E-17





--------------------------------------------------------------------------------



Exhibit 10.1 (continued)




Schedule 1




Initial Purchasers
 
 
Principal Amount
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Banc of America Securities LLC
 
 
$

160,000,000

 
Citigroup Global Markets Inc.
 
 
$

140,000,000

 
J.P. Morgan Securities Inc.
 
 
$

32,000,000

 
Credit Suisse First Boston LLC
 
 
$

24,000,000

 
Scotia Capital (USA) Inc.
 
 
$

24,000,000

 
BNY Capital Markets, Inc.
 
 
$

10,000,000

 
RBC Capital Markets Corporation
 
 
$

10,000,000

     

--------------------------------------------------------------------------------

 
Total
 
 
$

400,000,000

     

--------------------------------------------------------------------------------

 





E-18





--------------------------------------------------------------------------------



Exhibit 10.1 (continued)




Annex A
[Form of Exchange and Registration Rights Agreement]


















E-19





--------------------------------------------------------------------------------



Exhibit 10.1 (continued)



Annex B
[Form of Kirkland & Ellis LLP Opinion]


We are issuing this letter in our capacity as special counsel for Navistar
International Corporation, a Delaware corporation (the “Company”), and
International Truck and Engine Corporation, a Delaware corporation
(“International”) in response to the requirement in Section 5(i) of the Purchase
Agreement dated February 23, 2005 (the “Purchase Agreement”) among the Company,
International and Banc of America Securities LLC (for itself and on behalf of
the several initial purchasers listed in Schedule 1 to the Purchase Agreement)
(collectively, the “Initial Purchasers” and herein being called “you”). Every
term which is defined or given a special meaning in the Purchase Agreement and
which is not given a different meaning in this letter has the same meaning
whenever it is used in this letter as the meaning it is given in the Purchase
Agreement.


In connection with the preparation of this letter, we have among other things
read:


(a) the Offering Memorandum of the Company, dated February 23, 2005, covering
the offering and sale of the Securities (the “Offering Memorandum”);


(b) an executed original of the Purchase Agreement;


(c) an executed original of the Indenture dated as of March 2, 2005 by and among
the Company, International and BNY Midwest Trust Company, as Trustee (the
“Indenture”) and the Securities to be delivered on the date hereof;


(d) an executed original of the Registration Rights Agreement;


(e) a certified copy of resolutions adopted by the Board of Directors of the
Company on February [__], 2005 and certified copies of the resolutions adopted
by the unanimous written consent of the Board of Directors of International on
February [__], 2005; and


(f) copies of all certificates and other documents delivered in connection with
the sale of the Securities on the date hereof and the consummation of the other
transactions contemplated by the Purchase Agreement.


The term “Transaction Documents” is used in this letter to collectively refer to
the Purchase Agreement, the Indenture, the Securities and the Registration
Rights Agreement.


Subject to the assumptions, qualifications and limitations which are identified
in this letter, we advise you that:


1. The Company and International are corporations existing and in good standing
under the General Corporation Law of the State of Delaware.


2. The Purchase Agreement has been duly authorized, executed and delivered by
the Company and International.


3. The Indenture has been duly authorized, executed and delivered by the Company
and International. The Indenture is a valid and binding obligation of the
Company and International, and is enforceable against the Company and
International in accordance with its terms.


4. The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and International. The Registration Rights Agreement is
a valid and binding obligation of the Company and International, and is
enforceable against the Company and International in accordance with its terms.


E-20


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


5. The Securities have been duly authorized, executed and delivered by the
Company, and when paid for by the Initial Purchasers in accordance with the
terms of the Purchase Agreement (assuming the due authorization, execution and
delivery of the Indenture by the Trustee and due authentication and delivery of
the Securities by the Trustee in accordance with the Indenture), will constitute
Securities under the terms of the Indenture, will constitute a valid and binding
obligation of the Company, and will be enforceable against the Company in
accordance with their terms.


6. The Guarantee has been duly authorized, executed and delivered by
International, and when the Securities are paid for by the Initial Purchasers in
accordance with the terms of the Purchase Agreement (assuming that due
authorization, execution and delivery of the Indenture by the Trustee and due
authentication and delivery of the Securities by the Trustee in accordance with
the Indenture), will constitute a valid and binding obligation of International
and is enforceable against International in accordance with its terms.


7. The Board of Directors of each of the Company and International has adopted
by requisite vote the resolutions necessary to authorize the execution, delivery
and performance of, in the case of the Company, the Exchange Securities, and, in
the case of International, the Guarantee of the Exchange Securities. No approval
by the stockholders of the Company or International is required for such
execution, delivery and performance.


8. The execution and delivery of the Transaction Documents by the Company and
International, the performance by the Company and International of their
respective obligations thereunder and the consummation of the transactions
contemplated thereby (including, without limitation, the Company’s issuance and
sale of the Securities to you in accordance with the terms of the Purchase
Agreement and the application of the net proceeds therefrom as described in the
Offering Memorandum under the caption “Use of proceeds”) do not and will not
conflict with or constitute or result in a breach or default under (or an event
which with notice or the passage of time or both would constitute a default
under) or violation of any of, (i) the charter, bylaws or other organizational
documents of the Company or International, as applicable, (ii) any statute or
governmental rule or regulation which, in our experience, is normally applicable
both to general business corporations that are not engaged in regulated business
activities and to transactions of the type contemplated by the Offering
Memorandum (but without our having made any special investigation as to other
laws and provided that we express no opinion in this paragraph with respect to
(a) any laws, rules or regulations to which the Company may be subject as a
result of the Initial Purchasers’ legal or regulatory status or the involvement
of the Initial Purchasers in such transactions, (b) any laws, rules or
regulations relating to misrepresentations or fraud or (c) the Securities Act,
the Exchange Act or the Trust Indenture Act) or (iii) the terms or provisions of
any contract set forth on Schedule A attached hereto (provided that in each case
we express no opinion as to compliance with any financial test or cross-default
provision in any such agreement), except for in the case of items (ii) and (iii)
any such conflict, breach, violation, default or event which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or to materially impair the ability of the Company or
International to perform their respective obligations under the Transaction
Documents.


9. To our actual knowledge, no consent, waiver, approval, authorization or order
of any court or governmental authority is required for the issuance and sale by
the Company of the Securities to the Initial Purchasers or the consummation by
the Company and International of the other transactions contemplated by the
Transaction Documents, except such as may be required under the Securities Act,
the Exchange Act, the Trust Indenture Act and the security or Blue Sky laws of
the various states (and the rules and regulations thereunder), as to which we
express no opinion in this paragraph.


10. No registration under the Securities Act of the Securities is required in
connection with the sale of the Securities to the Initial Purchasers in the
manner contemplated by the Purchase Agreement and the Offering Memorandum or in
connection with the initial resale of the Securities by the Initial Purchasers
in accordance with Section 1(b) of the Purchase Agreement, and prior to the
effectiveness of the Exchange Offer Registration Statement or the Shelf
Registration Statement, the Indenture is not required to be qualified under the
Trust Indenture Act, in


E-21


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


each case assuming (i) that the purchasers who buy such Securities in the
initial resale thereof are qualified institutional buyers as defined in Rule
144A promulgated under the Securities Act, or persons other than U. S. persons
in connection with offers and sales made in reliance upon Regulation S under the
Securities Act, (ii) the accuracy and completeness of the Initial Purchasers'
representations set forth in Section 1 of the Purchase Agreement, and those of
the Company contained in the Purchase Agreement regarding the absence of a
general solicitation in connection with the sale of such Securities to the
Initial Purchasers and the initial resales thereof, and (iii) the compliance
with the procedures set forth in the Purchase Agreement by the Initial
Purchasers and the Company.


11. The information in the Offering Memorandum under the heading “Description of
the notes,” “United States federal income tax considerations” and “Notice to
investors” to the extent it summarizes laws, governmental rules or regulations
or documents referred to therein is correct in all material respects.


12. To our actual knowledge, there is no legal or governmental proceeding that
is pending or threatened against the Company that has caused us to conclude that
such proceeding would be required to be described by Item 103 of Regulation S-K
under the Securities Act if the issuance of the Securities were being registered
under the Securities Act but is not so described in the Offering Memorandum.


13. The Company is not, nor immediately after the sale of the Securities to the
Initial Purchasers and application of the net proceeds therefrom as described in
the Offering Memorandum under the caption “Use of proceeds” will be, an
“investment company” as such term is defined in the Investment Company Act.


14. Neither the sale, issuance, execution or delivery of the Securities nor the
application of the net proceeds therefrom as described in the Offering
Memorandum under the caption “Use of proceeds” will contravene Regulation T (12
C.F.R. Part 220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R.
Part 224) of the Board of Governors of the Federal Reserve System.


* * * *


The purpose of our professional engagement was not to establish factual matters,
and preparation of the Offering Memorandum involved many determinations of a
wholly or partially nonlegal character. We make no representation that we have
independently verified the accuracy, completeness or fairness of the Offering
Memorandum or that the actions taken in connection with the preparation of the
Offering Memorandum (including the actions described in the next paragraph) were
sufficient to cause the Offering Memorandum to be accurate, complete or fair. We
are not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the Offering Memorandum except to the extent
otherwise explicitly indicated in numbered paragraph 11 above. We were not
retained by the Company to prepare the periodic reports or other material
incorporated by reference into the Offering Memorandum, and our knowledge of
these materials is limited. We were not present at any meeting of the Board of
Directors of the Company or its Pricing Committee or of the Board of Directors
of International at which any resolution relevant to this letter was discussed
or adopted.


We can however confirm that we have participated in conferences with
representatives of the Company, representatives of the Initial Purchasers,
counsel for the Initial Purchasers and representatives of the independent
accountants for the Company during which disclosures in the Offering Memorandum
and related matters were discussed. In addition, we have reviewed certain
corporate records furnished to us by the Company.


Based upon our participation in the conferences and our document review
identified in the preceding paragraph, our understanding of applicable law and
the experience we have gained in our practice thereunder and relying as to
materiality to a large extent upon the opinions and on statements of officers of
the Company, we can, however, advise you that nothing has come to our attention
that has caused us to conclude that the Offering Memorandum, at the date it
bears or on the date of this letter, contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
E-22


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)




* * * *


Except for the activities described in the immediately preceding section of this
letter, we have not undertaken any investigation to determine the facts upon
which the advice in this letter is based.


We have assumed for purposes of this letter: each document we have reviewed for
purposes of this letter is accurate and complete, each such document that is an
original is authentic, each such document that is a copy conforms to an
authentic original, and all signatures on each such document are genuine; that
the Purchase Agreement and every other agreement we have examined for purposes
of this letter constitutes a valid and binding obligation of each party to that
document and that each such party has satisfied all legal requirements that are
applicable to such party to the extent necessary to entitle such party to
enforce such agreement (except that we make no such assumption with respect to
the Company); and that you have acted in good faith and without notice of any
fact which has caused you to reach any conclusion contrary to any of the advice
provided in this letter. We have also made other assumptions which we believe to
be appropriate for purposes of this letter.


In preparing this letter we have relied without independent verification upon:
(i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Purchase
Agreement and other documents specifically identified at the beginning of this
letter as having been read by us; (iii) factual information provided to us by
the Company or its representatives; and (iv) factual information we have
obtained from such other sources as we have deemed reasonable. We have assumed
that there has been no relevant change or development between the dates as of
which the information cited in the preceding sentence was given and the date of
this letter and that the information upon which we have relied is accurate and
does not omit disclosures necessary to prevent such information from being
misleading. For purposes of numbered paragraph 1, we have relied exclusively
upon certificates issued by governmental authorities in the relevant
jurisdictions and such opinion is not intended to provide any conclusion or
assurance beyond that conveyed by those certificates.


We confirm that we do not have knowledge that has caused us to conclude that our
reliance and assumptions cited in the two immediately preceding paragraphs are
unwarranted. Whenever this letter provides advice about (or based upon) our
knowledge of any particular information or about any information which has or
has not come to our attention such advice is based entirely on the conscious
awareness at the time this letter is delivered on the date it bears by the
lawyers with Kirkland & Ellis LLP who have devoted substantive attention to the
negotiation or preparation of the Transaction Documents, the Offering Memorandum
and the due diligence associated therewith.


Each opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation or is enforceable in accordance with
its terms is subject to: (i) the effect of bankruptcy, insolvency, fraudulent
conveyance and other similar laws and judicially developed doctrines in this
area such as substantive consolidation and equitable subordination; (ii) the
effect of general principles of equity; and (iii) other commonly recognized
statutory and judicial constraints on enforceability including statutes of
limitations. “General principles of equity” include but are not limited to:
principles limiting the availability of specific performance and injunctive
relief; principles which limit the availability of a remedy under certain
circumstances where another remedy has been elected; principles requiring
reasonableness, good faith and fair dealing in the performance and enforcement
of an agreement by the party seeking enforcement; principles which may permit a
party to cure a material failure to perform its obligations; and principles
affording equitable defenses such as waiver, laches and estoppel. It is possible
that terms in a particular contract covered by our enforceability opinion may
not prove enforceable for reasons other than those explicitly cited in this
letter should an actual enforcement action be brought, but (subject to all the
exceptions, qualifications, exclusions and other limitations contained in this
letter) such unenforceability would not in our opinion prevent the party
entitled to enforce that contract from realizing the principal benefits
purported to be provided to that party by the terms in that contract which are
covered by our enforceability opinion.


The enforceability opinion related to the Guarantee is further subject to the
effect of rules of law that may render guarantees unenforceable under
circumstances where, in the absence of an effective consent or waiver by

E-23


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


guarantors (as to which we express no opinion herein), actions, failures to act
or waivers, amendments or replacement of the Indenture or the Securities so
radically change the essential nature of the terms and conditions of the
guaranteed obligations and the related transactions that, in effect, a new
relationship has arisen between the Trustee and the Company or International,
which is substantially and materially different from that presently contemplated
by the Indenture and the Securities.


Our advice on every legal issue addressed in this letter is based exclusively on
the internal law of the State of New York, or the federal law of the United
States, except that the opinions in paragraph 1 and paragraphs 2, 3, 4 and 5
with respect due authorization, execution and delivery of the Transaction
Documents are based solely on the Delaware General Corporation Law (the “DGCL”)
with respect to the Company. In our opinion, New York state courts would apply
New York state law to resolve state law issues arising under the Transaction
Documents. We express no opinion as to what law might be applied by any other
courts to resolve any issue addressed by our opinion and we express no opinion
as to whether any relevant difference exists between the laws upon which our
opinions are based and any other laws which may actually be applied to resolve
issues which may arise under the Transaction Documents. The manner in which any
particular issue would be treated in any actual court case would depend in part
on facts and circumstances particular to the case and would also depend on how
the court involved chose to exercise the wide discretionary authority generally
available to it. This letter is not intended to guarantee the outcome of any
legal dispute which may arise in the future.


None of the opinions or other advice contained in this letter considers or
covers: (i) any state securities (or “blue sky”) laws or regulations, (ii) any
financial statements or supporting schedules (or any notes to any such
statements or schedules) or other financial or statistical information set forth
or incorporated by reference in (or omitted from) the Offering Memorandum or
(iii) any rules and regulations of the National Association of Securities
Dealers, Inc. relating to the compensation of underwriters. In addition, none of
the opinions or other advice contained in the letter covers or otherwise
addresses any of the following types of provisions which may be contained in the
Transaction Documents: (i) provisions mandating contribution towards judgments
or settlements among various parties; (ii) waivers of benefits and rights to the
extent they cannot be waived under applicable law; (iii) provisions providing
for liquidated damages, late charges and prepayment charges, in each case if
deemed to constitute penalties; (iv) provisions which might require
indemnification or contribution in violation of general principles of equity or
public policy, including, without limitation, indemnification or contribution
obligations which arise out of the failure to comply with applicable state or
federal securities laws; or (v) requirements in the Transaction Documents
specifying that provisions thereof may only be waived in writing (these
provisions may not be valid, binding or enforceable to the extent that an oral
agreement or an implied agreement by trade practice or course of conduct has
been created modifying any provision of such documents). This letter does not
cover any other laws, statutes, governmental rules or regulations or decisions
which in our experience are not usually considered for or covered by opinions
like those contained in this letter or are not generally applicable to
transactions of the kind covered by the Purchase Agreement.


This letter speaks as of the time of its delivery on the date it bears. We do
not assume any obligation to provide you with any subsequent opinion or advice
by reason of any fact about which we did not have knowledge at that time, by
reason of any change subsequent to that time in any law other governmental
requirement or interpretation thereof covered by any of our opinions or advice,
or for any other reason.


E-24


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)




This letter may be relied upon by the Initial Purchasers only for the purpose
served by the provision in the Purchase Agreement cited in the initial paragraph
of this letter in response to which it has been delivered. Without our written
consent: (i) no person other than the Initial Purchasers may rely on this letter
for any purpose; (ii) this letter may not be cited or quoted in any financial
statement, offering memorandum, private placement memorandum or other similar
document; (iii) this letter may not be cited or quoted in any other document or
communication which might encourage reliance upon this letter by any person or
for any purpose excluded by the restrictions in this paragraph; and (iv) copies
of this letter may not be furnished to anyone for purposes of encouraging such
reliance.


Very truly yours,




KIRKLAND & ELLIS LLP


























E-25





--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


SCHEDULE A
Specified Contracts


Navistar International Corporation


1. Guarantee, dated as of December 8, 2000, made by Navistar International
Corporation, in favor of The Chase Manhattan Bank, as Administrative Agent, for
the lenders parties to the Credit Agreement, dated as of December 8, 2000, among
Navistar Financial Corporation and Arrendadora Financiera Navistar, S.A. de
C.V., Servicios Financieros Navistar, S.A. de C.V. and Navistar Comercial, S.A.
de C.V., the Lenders, Bank of America, N.A., as syndication agent, The Bank of
Nova Scotia, as documentation agent, and the Administrative Agent.


2. Indenture, dated as of May 31, 2001, by and between Navistar International
Corporation, International Truck and Engine Corporation and BNY Midwest Trust
Company, as Trustee, for 93/8% Senior Notes due 2006 for $400,000,000, as
amended by the First Supplement thereto dated August 22, 2001.


3. Indenture, dated as of March 25, 2002, by and among Navistar Financial
Corporation, Navistar International Corporation and BNY Midwest Trust Company,
as Trustee, for Navistar Financial Corporation’s 4.75% Subordinated Exchangeable
Notes due 2009 for $220,000,000.


4. Indenture, dated as of December 16, 2002, by and among Navistar International
Corporation, International Truck and Engine Corporation and BNY Midwest Trust
Company, as Trustee, for Navistar International Corporation’s 2.50% Senior
Convertible Notes due 2007 for $190,000,000.


5. Indenture, dated as of June 2, 2004, by and between Navistar International
Corporation, International Truck and Engine Corporation and BNY Midwest Trust
Company, as Trustee, for 7-1/2% Senior Notes due 2011 for $250,000,000, as
amended by the First Supplement thereto dated June 2, 2004.


International Truck and Engine Corporation


6. Note Purchase Agreement, dated as of June 15, 2001, as amended by Amendment
dated August 16, 2001, between International Truck and Engine Corporation and
the State of Wisconsin Investment Board for 9.95% Senior Notes due 2011 for
$19,000,000.


Navistar Financial Corporation


7. Credit Agreement for $820,000,000 Revolving Credit and Competitive Advance
Facility dated as of December 8, 2000, between Navistar Financial Corporation,
Arrendadora Financiera Navistar, S.A. de C.V., Servicios Financieros Navistar,
S.A. de C.V. and Navistar Comercial, S.A. de C.V., as borrowers, lenders party
hereto, The Chase Manhattan Bank as Administrative Agent, Bank of America as
Syndication Agent and Bank of Nova Scotia as Documentation Agent.


* * * *


E-26





--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


Annex C


[Form of Steven K. Covey, Esq. Opinion]


I am Senior Vice President and General Counsel of Navistar International
Corporation, a Delaware corporation (the “Company”). This opinion is delivered
to you pursuant to Section 5(j) of the Purchase Agreement, dated February 23,
2005 (the “Purchase Agreement”), between the Company and Banc of America
Securities LLC (the “Representative”) and the several initial purchasers party
thereto (collectively with the Representative, the “Initial Purchasers”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings specified in the Purchase Agreement.


In connection with this opinion, I have reviewed the Offering Memorandum of the
Company, dated February 23, 2005, covering the offering and sale of the
Securities (including the documents incorporated by reference therein, the
“Offering Memorandum”), an executed original of the Purchase Agreement, an
executed original of the Indenture, a specimen certificate of the Securities, an
executed original of the Registration Rights Agreement, the Certificate of
Incorporation and the By-laws of the Company, certificates of certain public
officials, and certificates of certain officers of the Company as to certain
factual matters. In addition, I have reviewed such other documents and have
given consideration to such other matters of law and fact (in accordance with
the principles set forth herein) as I have deemed appropriate, in my
professional judgment, to express the opinions expressed herein under the laws
specified below.


In such review and investigation, I have assumed with you permission and without
independent investigation: (a) the genuineness of the signatures of persons
signing all documents in connection with which this opinion is rendered on
behalf of the parties thereto other than the Company, (b) the authenticity of
all documents submitted to me as originals, (c) the conformity to authentic
original documents of all documents submitted to me as certified, conformed or
photostatic copies, and (d) all public authority documents are accurate,
complete and authentic and all official public records (including their indexing
and filing) are accurate and complete. I have also assumed the due
authorization, execution and delivery of the Purchase Agreement and every other
agreement I have examined for purposes of this opinion and the validity, binding
effect and enforceability thereof by or on behalf of the parties thereto other
than the Company. As to factual matters material to this opinion, when such
facts have not been independently established, I have relied upon originals (or
copies certified or otherwise identified to my satisfaction) of such records,
documents, certificates and other written information as in my judgment are
necessary or appropriate to enable me to render the opinions expressed below.


Based upon the foregoing and subject to the qualifications, assumptions and
limitations set forth below, I am of the opinion that:


1. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware with the
requisite power and authority to own, lease and operate its properties and to
conduct business as described in the Offering Memorandum.


2. The Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing in each jurisdiction in which it
owns or leases properties, or conducts business, so as to require such
qualification, except where the failure to be in good standing would not
reasonably be expected to have a Material Adverse Effect.


3. Each Subsidiary has been duly organized and is validly existing under the
laws of its jurisdiction of organization with the requisite power and authority
to own, lease and operate its properties and to conduct its business, and has
been duly qualified as a foreign organization for the transaction of business
and is in good standing in each jurisdiction in which it owns or leases
properties, or conducts business, so as to require such qualification, except
where the failure to be in good standing would not reasonably be expected to
have a Material Adverse Effect.


4. The authorized capital stock of the Company is as set forth in the Offering
Memorandum.


E-27


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)


5. All the outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued and are fully paid and non-assessable, and except
as otherwise set forth in the Offering Memorandum, are directly or indirectly
owned by the Company free and clear of any mortgage, pledge, securities
interest, lien, claim or other encumbrance or restriction on transferability or
voting (other than as may be imposed by the Securities Act and the various state
securities laws).


6. All of the outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and non-assessable.


7. Except as described in the Offering Memorandum, there is no action, suit or
proceeding before or by any government, governmental instrumentality, agency,
body or court, domestic or foreign, now pending or, to the best of my knowledge
after reasonable investigation, threatened against or affecting the Company or
any of the Subsidiaries that could reasonably be expected to have a Material
Adverse Effect or that could reasonably be expected to have material adverse
effect on the consummation of the transactions contemplated in, or the
fulfillment of the terms of, this Agreement, the Offering Memorandum, the
Indenture or the Registration Right Agreement; there is no action, suit or
proceeding before or by any government, governmental instrumentality, agency,
body or court, now pending, or to the best of my knowledge after reasonable
investigation, threatened against or affecting the Company or any Subsidiary
that would be required to be described in a registration statement filed
pursuant to the Securities Act that is not described in the Offering Memorandum.


8. The execution and delivery by the Company of, and the performance by the
Company of all of the provisions of its obligations under, this Agreement, the
Indenture, the Registration Rights Agreement, the Securities, and the
consummation by the Company of the transactions contemplated therein and in the
Offering Memorandum, do not and will not conflict with, or result in a breach or
violation of any of the terms or provisions of, or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or give rise to any right to accelerate the maturity or require the
prepayment of any indebtedness or the purchase of any capital stock under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
material properties or assets of the Company or of any Subsidiary under, (A) any
material contact, indenture, mortgage, deed of trust, loan agreement, note,
lease, partnership agreement or other agreement or instrument known to me after
reasonable investigation to which the Company or any Subsidiary is a party or by
which any of them may be bound or to which any of their respective properties or
assets may be subject, (B) any applicable law or statute, rule or regulation
(other than the securities or Blue Sky laws of the various states of the United
States of America) or (C) any judgment, order or decree of any government,
governmental instrumentality, agency, body or court, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their respective
properties or assets known to me after reasonable investigation except, with
respect to clauses (A) and (B), any breach or violation that would not
reasonably be expected to have a Material Adverse Effect.


The preparation of the Offering Memorandum involved many determinations of a
wholly or partially nonlegal character. I make no representation that I have
independent verified the accuracy, completeness or fairness of the Offering
Memorandum or that the actions taken in connection with the preparation of the
Offering Memorandum were sufficient to cause the Offering Memorandum to be
accurate, complete and fair. I am not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the Offering
Memorandum.


Based on my participation in the preparation of the Offering Memorandum and
conferences with officers and representatives of the Company, representatives of
the independent public accountants for the Company, representatives of the
Initial Purchasers and counsel for the Initial Purchasers during which
disclosures in the Offering Memorandum and related matters were discussed, my
understanding of applicable law and the experience I have gained in my practice,
and relying as to materiality to a large extent upon the opinions and statements
of officers of the Company, I can, however, advise you that nothing has come to
my attention that has caused me to conclude that the Offering Memorandum (other
than the financial statements, supporting schedules and other financial and
statistical data set forth therein, as to which no advice is given) at the date
it bears or on the date of this letter contained an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.




E-28


--------------------------------------------------------------------------------



Exhibit 10.1 (continued)




My opinions expressed herein are limited to the substantive laws of the State of
Illinois, the General Corporation Law of the State of Delaware and the Federal
laws of the United States which, in my experience, are normally applicable to
general business corporations which are not engaged in regulated business
activities and to transactions of the type contemplated under the Agreements
(but without my having made any special investigation as to any other laws).


My opinions expressed herein are limited to the specific issues addressed herein
and are limited in all respects to documents, laws and facts existing on the
date hereof. By rendering my opinions, I do not undertake to advise you of any
changes in such documents, laws or facts that may occur after the date hereof.


My opinions expressed herein have been furnished at the request of the
Representative and may be relied upon by the Initial Purchasers only for the
purpose served by the provision in the Purchase Agreement cited in the initial
paragraph of this letter in response to which it has been delivered. This letter
may not be relied upon by any other person or used for any other purpose without
my prior written consent.


























E-29

 